BARFIELD, Judge.
The trial court's order imposing an equitable lien and constructive trust is affirmed except to the extent it includes assets not included in the pleadings of appel-lee nor identified by the parties in the trial of the issues. On remand, the trial court shall modify the final judgment to exclude the loan to Ira F. Wilson III and the furniture and furnishings. The issue of attorney’s fees, reserved by the trial court at *1171the stipulation of the parties, is not ripe for appellate review. In all other respects, the final judgment is AFFIRMED.
SHIVERS and NIMMONS, JJ., concur.